 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   PAULA D. G., an Individual,                  Case No.: 2:18-02492 ADS

12                       Plaintiff,

13                       v.
                                                  MEMORANDUM OPINION AND ORDER
14   ANDREW M. SAUL, Commissioner of
     Social Security,
15
                         Defendant.
16

17   I.    INTRODUCTION

18         Plaintiff Paula D. G.1 (“Plaintiff”) challenges the Defendant Andrew M. Saul2,

19   Commissioner of Social Security’s (hereinafter “Commissioner” or “Defendant”) denial

20

21   1 Plaintiff’s name has been partially redacted in compliance with Federal Rule of Civil
     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
22
     Administration and Case Management of the Judicial Conference of the United States.
     2 The Complaint, and thus the docket caption, do not name the Commissioner. The
23
     parties list Nancy A. Berryhill as the Acting Commissioner in the Joint Submission. On
     June 17, 2019, Saul became the Commissioner of Social Security. Thus, he is
24
     automatically substituted as the defendant under Federal Rule of Civil Procedure 25(d).


                                               -1-
 1   of her application for a period of disability and disability insurance benefits (“DIB”).

 2   Plaintiff contends that the Administrative Law Judge (“ALJ”) improperly rejected the

 3   opinion of her treating physician, as well as her own testimony. For the reasons stated

 4   below, the decision of the Commissioner is affirmed, and this matter is dismissed with

 5   prejudice.

 6   II.    PROCEEDINGS BELOW

 7          A. Procedural History

8           Plaintiff protectively filed her application for DIB on July 23, 2014, alleging

 9   disability beginning August 15, 2013. (Administrative Record “AR” 153-57). Plaintiff’s

10   claims were denied initially on October 10, 2014 (AR 97-102), and upon reconsideration

11   on March 5, 2015 (AR 105-10). A hearing was held before ALJ Robin Rosenbluth on

12   October 7, 2016. (AR 40-67). Plaintiff, represented by counsel, appeared and testified

13   at the hearing, as did a vocational expert, June C. Hagen. (Id.)

14          On December 5, 2016, the ALJ found that Plaintiff was “not disabled” within the

15   meaning of the Social Security Act.3 (AR 15-33). The ALJ’s decision became the

16   Commissioner’s final decision when the Appeals Council denied Plaintiff’s request for

17   review on July 31, 2018. (AR 1-6). Plaintiff then filed this action in District Court on

18   March 27, 2018, challenging the ALJ’s decision. [Docket (“Dkt.”) No. 1].

19

20

21

22
     3Persons are “disabled” for purposes of receiving Social Security benefits if they are
23
     unable to engage in any substantial gainful activity owing to a physical or mental
     impairment expected to result in death, or which has lasted or is expected to last for a
24
     continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A).


                                                 -2-
 1          On August 27, 2018, Defendant filed an Answer, as well as a copy of the Certified

 2   Administrative Record. [Dkt. Nos. 16, 17]. The parties filed a Joint Submission on May

 3   8, 2019. [Dkt. No. 28]. The case is ready for decision.4

 4          B. Summary of ALJ Decision After Hearing

 5          In the decision (AR 18-28), the ALJ followed the required five-step sequential

 6   evaluation process to assess whether Plaintiff was disabled under the Social Security

 7   Act.5 20 C.F.R. § 404.1520(a). At step one, the ALJ found that Plaintiff had not been

8    engaged in substantial gainful activity since August 15, 2013, the alleged onset date. (AR

 9   20). At step two, the ALJ found that Plaintiff had the following severe impairments:

10   (a) obesity, (b) history of cervical sprain with degenerative disc disease; (c) history of

11   lumbar sprain with degenerative disc disease; (d) degenerative joint disease of the

12   knees; (e) carpal tunnel syndrome; and (f) ulnar neuropathy. (AR 20). At step three,

13   the ALJ found that Plaintiff “does not have an impairment or combination of

14   impairments that meets or medically equals the severity of one of the listed impairments

15

16

17   4 The parties filed consents to proceed before the undersigned United States Magistrate
     Judge, pursuant to 28 U.S.C. § 636(c), including for entry of final Judgment. [Dkt. Nos.
18
     11, 14].
     5 The ALJ follows a five-step sequential evaluation process to assess whether a claimant
19
     is disabled: Step one: Is the claimant engaging in substantial gainful activity? If so, the
     claimant is found not disabled. If not, proceed to step two. Step two: Does the claimant
20
     have a “severe” impairment? If so, proceed to step three. If not, then a finding of not
     disabled is appropriate. Step three: Does the claimant’s impairment or combination of
21
     impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404, Subpt. P, App. 1?
     If so, the claimant is automatically determined disabled. If not, proceed to step four.
22
     Step four: Is the claimant capable of performing his past work? If so, the claimant is not
     disabled. If not, proceed to step five. Step five: Does the claimant have the residual
23
     functional capacity to perform any other work? If so, the claimant is not disabled. If
     not, the claimant is disabled. Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995)
24
     (citing 20 C.F.R. §404.1520).


                                                  -3-
 1   in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526).”

 2   (AR 22).

 3          The ALJ then found that Plaintiff had the Residual Functional Capacity (“RFC”)6

 4   to perform light work as defined in 20 C.F.R. § 404.1567(b), 7 except:

 5              she can no more than occasionally climb ladders, ropes, scaffolds,
                balance, stoop, kneel, crouch, and crawl; frequently handle and finger
 6              bilaterally; and occasionally walk on uneven terrain.

 7   (AR 23).

8           At step four, based on Plaintiff’s RFC and the vocational expert’s testimony, the

 9   ALJ found that Plaintiff is capable of performing her past relevant work as a department

10   manager and an escrow officer. “This work does not require the performance of work-

11   related activities precluded by the [Plaintiff’s] residual functional capacity (20 CFR

12   404.1565).” (AR 27-28). With this finding, the ALJ did not proceed to step five.

13   Accordingly, the ALJ determined that Plaintiff had not been under a disability, as

14   defined in the Social Security Act, from August 15, 2013, through the date of the

15   decision, December 5, 2016. (AR 28).

16

17
     6 An RFC is what a claimant can still do despite existing exertional and nonexertional
18   limitations. See 20 C.F.R. § 404.1545(a)(1).
     7
       “Light work” is defined as
19          lifting no more than 20 pounds at a time with frequent lifting or carrying
            of objects weighing up to 10 pounds. Even though the weight lifted may be
20          very little, a job is in this category when it requires a good deal of walking
            or standing, or when it involves sitting most of the time with some pushing
21          and pulling of arm or leg controls. To be considered capable of performing
            a full or wide range of light work, you must have the ability to do
22          substantially all of these activities.
     20 C.F.R. § 404.1567(b); see also Rendon G. v. Berryhill, 2019 WL 2006688, at *3 n.6
23   (C.D. Cal. May 7, 2019).

24



                                                 -4-
 1   III.   ANALYSIS

 2          A. Issues on Appeal

 3          Plaintiff raises two issues for review: (1) whether the ALJ properly considered the

 4   medical evidence; and (2) whether the ALJ properly considered Plaintiff’s testimony

 5   [Dkt. No. 28 (Joint Submission), at p. 4]. Specifically, Plaintiff contends that the ALJ

 6   improperly rejected the medical evidence from her treating physician, Dr. Opoku and

 7   improperly rejected her subjective symptom testimony. [Id. at pp. 4, 12].

8           B. Standard of Review

 9          A United States District Court may review the Commissioner’s decision to deny

10   benefits pursuant to 42 U.S.C. § 405(g). The District Court is not a trier of the facts but

11   is confined to ascertaining by the record before it if the Commissioner’s decision is

12   based upon substantial evidence. Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014)

13   (District Court’s review is limited to only grounds relied upon by ALJ) (citing Connett v.

14   Barnhart, 340 F.3d 871, 874 (9th Cir. 2003)). A court must affirm an ALJ’s findings of

15   fact if they are supported by substantial evidence and if the proper legal standards were

16   applied. Mayes v. Massanari, 276 F.3d 453, 458-59 (9th Cir. 2001). An ALJ can satisfy

17   the substantial evidence requirement “by setting out a detailed and thorough summary

18   of the facts and conflicting clinical evidence, stating his interpretation thereof, and

19   making findings.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citation

20   omitted).

21          “[T]he Commissioner’s decision cannot be affirmed simply by isolating a specific

22   quantum of supporting evidence. Rather, a court must consider the record as a whole,

23   weighing both evidence that supports and evidence that detracts from the Secretary’s

24   conclusion.” Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001) (citations and



                                                  -5-
 1   internal quotation marks omitted). “‘Where evidence is susceptible to more than one

 2   rational interpretation,’ the ALJ’s decision should be upheld.” Ryan v. Comm’r of Soc.

 3   Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citing Burch v. Barnhart, 400 F.3d 676, 679

 4   (9th Cir. 2005)); see Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (“If

 5   the evidence can support either affirming or reversing the ALJ’s conclusion, we may not

 6   substitute our judgment for that of the ALJ.”). However, the Court may review only “the

 7   reasons provided by the ALJ in the disability determination and may not affirm the ALJ

8    on a ground upon which he did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir.

 9   2007) (citation omitted).

10          Error in a social security determination is subject to harmless error analysis.

11   Ludwig v. Astrue, 681 F.3d 1047, 1054 (9th Cir. 2012). Error is harmless if “it is

12   inconsequential to the ultimate nondisability determination” or, despite the legal error,

13   “the agency's path may reasonably be discerned.” Treichler v. Comm'r of Soc. Sec.

14   Admin., 775 F.3d 1090, 1099 (9th Cir. 2014).

15          C. The ALJ Properly Evaluated The Medical Evidence

16          Plaintiff contends that the ALJ erred in rejecting the limitations attributable to

17   her severe physical impairments assessed by her treating physician, Edward Opoku,

18   D.O. Defendant argues that the ALJ properly rejected the opinion of the treating

19   physician.

20                 1.     Standard for Weighing Medical Opinions

21          The ALJ must consider all medical opinion evidence. 20 C.F. R. § 404.1527(b).

22   “As a general rule, more weight should be given to the opinion of a treating source than

23   to the opinion of doctors who do not treat the claimant.” Lester v. Chater, 81 F.3d 821,

24   830 (9th Cir. 1995) (citing Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987)). Where



                                                 -6-
 1   the treating doctor’s opinion is not contradicted by another doctor, it may only be

 2   rejected for “clear and convincing” reasons. Id. (citing Bayliss v. Barnhart, 427 F.3d

 3   1211, 1216 (9th Cir. 2005)). “If a treating or examining doctor’s opinion is contradicted

 4   by another doctor’s opinion, an ALJ may only reject it by providing specific and

 5   legitimate reasons that are supported by substantial evidence.” Trevizo v. Berryhill, 871

 6   F.3d 664, 675 (9th Cir. 2017) (quoting Bayliss, 427 F.3d at 1216). In Trevizo, the Ninth

 7   Circuit addressed the factors to be considered in assessing a treating physician’s

8    opinion.

 9              The medical opinion of a claimant’s treating physician is given
                “controlling weight” so long as it “is well-supported by medically
10              acceptable clinical and laboratory diagnostic techniques and is not
                inconsistent with the other substantial evidence in [the claimant’s] case
11              record.” 20 C.F.R. § 404.1527(c)(2). When a treating physician’s
                opinion is not controlling, it is weighted according to factors such as the
12              length of the treatment relationship and the frequency of examination,
                the nature and extent of the treatment relationship, supportability,
13              consistency with the record, and specialization of the physician. Id. §
                404.1527(c)(2)-(6).
14

15   871 F.3d at 675.

16          “Substantial evidence” means more than a mere scintilla, but less than a

17   preponderance; it is such relevant evidence as a reasonable person might accept as

18   adequate to support a conclusion.” Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir.

19   2007) (citing Robbins, 466 F.3d at 882). “The ALJ can meet this burden by setting out a

20   detailed and thorough summary of the facts and conflicting clinical evidence, stating his

21   interpretation thereof, and making findings.” Magallanes v. Bowen, 881 F.2d 747, 751

22   (9th Cir. 1989) (citation omitted); see also Tommasetti v. Astrue, 533 F.3d 1035, 1041

23   (9th Cir. 2008) (finding ALJ had properly disregarded a treating physician’s opinion by

24



                                                 -7-
 1   setting forth specific and legitimate reasons for rejecting the physician’s opinion that

 2   were supported by the entire record).

 3          As noted above, an RFC is what a claimant can still do despite existing exertional

 4   and nonexertional limitations. See 20 C.F.R. §§ 404.1545(a)(1). Only the ALJ is

 5   responsible for assessing a claimant’s RFC. See 20 C.F.R. § 404.1546(c). “It is clear that

 6   it is the responsibility of the ALJ, not the claimant’s physician, to determine residual

 7   functional capacity.” Vertigan v. Halter, 260 F.3d 1044, 1049 (9th Cir. 2001) (citing 20

8    C.F.R. § 404.1545).

 9                 2.      The ALJ Gave Specific and Legitimate Reasons, Supported by
                           Substantial Evidence
10

11          The ALJ complied with Magallanes and provided specific and legitimate reasons

12   for rejecting the limitations assessed by Plaintiff’s treating physician, Dr. Opoku that are

13   supported by substantial evidence. At issue are two Medical Source Statements

14   completed by Dr. Opoku in November 2014 and May 2015. (AR 988-92, 1108-111).

15          After a thorough review of the medical records in evidence (AR 24-26), the ALJ

16   analyzed the two medical source statements of Dr. Opoku as follows:

17              The undersigned gives less weight to the November 2014 and May 2015
                opinions of Edward Opoku, D.O. that [Plaintiff] can occasionally lift less
18              than 10 pounds, rarely lift 10 pounds, stand/walk three hours in an
                eight-hour day, and sit up to two hours in an eight-hour day, among
19              other limitations [AR 988-92; 1108-111]. The doctor’s assessment is
                brief and conclusory in form with little in the way of clinical findings or
20              explanation of the bases to support its conclusion. In addition, the
                doctor is the claimant’s primary care physician in connection with her
21              workers’ compensation claim. Furthermore, he indicated he saw the
                claimant monthly since March 2013 [Id.], but the medical records
22              submitted in this case do not contain any treatment records prior to
                October 2014 [AR 993-1003].
23   (AR 26).

24



                                                 -8-
 1          With respect to Plaintiff’s ability to perform the physical aspects of her work, the

 2   ALJ determined to instead give great weight to other medical opinions that contradicted

 3   that of Dr. Opoku:

 4              [T]he consultative internist and the State Agency medical consultant at
                the reconsideration level agree that [Plaintiff] remains able to perform
 5              light work with occasional to frequent postural activities and frequent
                handling and fingering [AR 87-88; 1116-1123]. The undersigned gives
 6              great weight to these opinions, as they are consistent with the record as
                a whole, discussed above, and with each other. In addition, these
 7              doctors are experts in the Social Security disability programs, the rules
                in 20 CFR 404.1527(e), and in the evaluation of the medical issues in
8               disability claims under the Act. To the extent the consultative internist
                also opined that [Plaintiff] is limited to occasional walking on an uneven
 9              terrain, I give greater weight to her opinion because she examined
                [Plaintiff] personally and is board-certified in her specialty [AR 1117].
10

11   (AR 26). As Dr. Opoku’s opinion was contradicted by other doctors’ opinions, in

12   rejecting it, the ALJ was required to provide “specific and legitimate reasons that are

13   supported by substantial evidence.” See Trevizo, 871 F.3d at 675. The ALJ did so here.

14          To begin, as Defendant notes, it was proper for the ALJ to assess the various

15   medical opinions, state reasons for doing so, and conclude to give greater weight to the

16   opinions of the consultative examining physician and the State Agency medical

17   consultant than to Plaintiff’s treating physician. It is the role of the ALJ, and not this

18   Court, to interpret and resolve any ambiguities in the medical records. See Tommasetti,

19   533 F.3d at 1041-42 (“The ALJ is the final arbiter with respect to resolving ambiguities

20   in the medical evidence.”); Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995)

21   (holding that it is the ALJ’s job to resolve any conflicts). Indeed, in giving greater

22   weight to these other medical opinions, the ALJ noted that they were consistent with the

23   record as a whole, consistent with each other and completed by doctors that are experts

24   in Social Security disability programs and rules. (AR 26).



                                                  -9-
 1          In addition, the ALJ set forth specific and legitimate reasons, supported by

 2   substantial evidence, for giving less weight to the opinions of Dr. Opoku. Plaintiff states

 3   that Dr. Opoku provided treatment to Plaintiff at IGEN Medical, including completing

 4   two Medical Source Statements, and cites to the following records, AR 988-92, 993-

 5   1003, 1108-1111, and 1196-1203. [Dkt No. 28, p. 6]. These records include the

 6   November 21, 2014 Medical Source Statement (AR 988-92), the May 29, 2015 Medical

 7   Source Statement (AR 1108-111), Dr. Opoku’s examination notes from October 3, 2014

8    and November 21, 2014 (AR 993-1003), and Dr. Opoku’s examination notes from

 9   August 16, 2013 (AR 1196-199). Plaintiff’s record citation also includes AR 1200-1203,

10   but these are not the examination records of Dr. Opoku, but instead those of a

11   chiropractor, Kamiz Nourian, D.C., dated September 17, 2013. Plaintiff points to no

12   further records in evidence for Dr. Opoku. Plaintiff’s concession of these very limited

13   exam records only bolsters one of the ALJ’s stated reasons for discounting Dr. Opoku’s

14   opinion: that his Medical Source Statements indicated he saw Plaintiff monthly since

15   March 2013, but the medical records do not provide evidence of this.8 (AR 26)

16          The ALJ also correctly noted that Dr. Opoku’s assessment is brief and conclusory

17   in form with little in the way of clinical findings or explanation of the bases to support

18

19          8 The ALJ mistakenly stated that the medical records submitted do not contain
     any treatment records prior to October 2014. (AR 26). As noted above, AR 1196-1199
20   contains Dr. Opoku’s exam notes dated August 16, 2013. The inclusion of one recorded
     examination in August 2013, however, does not undercut the ALJ’s criticism of Dr.
21   Opoku’s statement that he examined Plaintiff monthly since March 2013 through the
     date of the last report, May 29, 2015, and then Plaintiff only submitted exam notes from
22   March 2013, October 2014 and November 2014. Thus, the Court finds this
     misstatement by the ALJ to be harmless. See Treichler, 775 F.3d at 1099 (Error is
23   harmless if “it is inconsequential to the ultimate nondisability determination” or,
     despite the legal error, “the agency's path may reasonably be discerned.”)
24



                                                 -10-
 1   its conclusions. As just stated, there were very few examination notes submitted to

 2   support the conclusory opinions – and, indeed, those few notes in evidence were not

 3   consistent with the extreme limitations set forth in the medical source statements. After

 4   checking off significant limitations he assessed of Plaintiff, when asked to explain the

 5   basis for his conclusions for the limitations, Dr. Opoku merely stated: “Patients

 6   limitations is based on diagnostic testing and objective findings.” (AR 1111). No

 7   reference is made to any specific testing or objective findings. Thus, there is no

8    argument here that the assessment is anything other than conclusory. Bray v. Comm’r,

 9   554 F.3d 1219, 1228 (9th Cir. 2009) (noting that the “ALJ need not accept the opinion of

10   any physician, including a treating physician, if that opinion is brief, conclusory, and

11   inadequately supported by clinical findings.”); Connett v. Barnhart, 340 F.3d 871, 875

12   (9th Cir. 2003) (ALJ properly rejected treating physician’s opinion where “treatment

13   notes provide[d] no basis for the functional restrictions [physician] opined should be

14   imposed on [claimant]”); Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005)

15   (discrepancy between physician’s notes and other recorded observations and opinions

16   regarding claimant’s capabilities “clear and convincing reason” for rejecting physician’s

17   opinion).

18          Finally, the ALJ also made reference to the fact that Dr. Opoku is Plaintiff’s

19   primary care physician in connection with her worker’s compensation claim. Earlier in

20   the ALJ’s decision she noted that many of the medical records in the case were prepared

21   in the context of the worker’s compensation claim system, which is adversarial in

22   nature. (AR 24). In outlining the distinction with the social security context, the ALJ

23   noted that “the credibility and relevance of the opinions of these physicians must be

24   carefully assessed because of the involvement with the workers’ compensation claim.”



                                                 -11-
 1   (Id.). Thus, the Court finds that the ALJ’s reference to the fact that Dr. Opoku is

 2   Plaintiff’s primary care physician in connection with her worker’s compensation claim

 3   was nothing more than highlighting her earlier stated intention in carefully assessing

 4   that the physician’s opinion was properly assessed in the context of the social security

 5   claim at issue. See Booth v. Barnhart, 181 F.Supp.2d 1099, 1104 (C.D. Cal. 2002)

 6   (discussing the distinction between findings in workers’ compensation disability ratings

 7   and relevance in decisions under the Social Security Act). There was no error in this

8    statement by the ALJ.

 9          The Court concludes that the ALJ provided “specific and legitimate” reasons

10   based on substantial evidence for her rejecting the limitations set forth in Plaintiff’s

11   treating physician’s medical source statements. Although Plaintiff offers alternative

12   interpretations of the medical record, the Court is bound by the rationale set forth by the

13   ALJ in the written decision. Ryan, 528 F.3d at 1198; see Robbins, 466 F.3d at 882 (“If

14   the evidence can support either affirming or reversing the ALJ’s conclusion, we may not

15   substitute our judgment for that of the ALJ.”).

16          D. The ALJ Properly Evaluated Plaintiff’s Testimony

17          Plaintiff asserts that the ALJ improperly evaluated her subjective complaints.

18   Defendant contends that the ALJ appropriately found Plaintiff’s testimony not fully

19   supported by the record.

20                 1. Legal Standard for Evaluating Claimant’s Testimony

21          A claimant carries the burden of producing objective medical evidence of his or

22   her impairments and showing that the impairments could reasonably be expected to

23   produce some degree of the alleged symptoms. Benton ex rel. Benton v. Barnhart, 331

24   F.3d 1030, 1040 (9th Cir. 2003). Once the claimant meets that burden, medical



                                                 -12-
 1   findings are not required to support the alleged severity of pain. Bunnell v. Sullivan,

 2   947 F.2d 341, 345 (9th Cir. 1991) (en banc); see also Light v. Soc. Sec. Admin., 119 F.3d

 3   789, 792 (9th Cir. 1997) (“claimant need not present clinical or diagnostic evidence to

 4   support the severity of his pain”) (citation omitted)). Defendant does not contest, and

 5   thus appears to concede, that Plaintiff carried her burden of producing objective medical

 6   evidence of her impairments and showing that the impairments could reasonably be

 7   expected to produce some degree of the alleged symptoms.

8           Once a claimant has met the burden of producing objective medical evidence, an

 9   ALJ can reject the claimant’s subjective complaint “only upon (1) finding evidence of

10   malingering, or (2) expressing clear and convincing reasons for doing so.” Benton, 331

11   F.3d at 1040. To discredit a claimant's symptom testimony when the claimant has

12   provided objective medical evidence of the impairments which might reasonably

13   produce the symptoms or pain alleged and there is no evidence of malingering, the ALJ

14   “may reject the claimant’s testimony about the severity of those symptoms only by

15   providing specific, clear and convincing reasons for doing so.” Brown-Hunter, 806 F.3d

16   at 489 (“we require the ALJ to specify which testimony she finds not credible, and then

17   provide clear and convincing reasons, supported by evidence in the record, to support

18   that credibility determination”); Laborin v. Berryhill, 867 F.3d 1151, 1155 (9th Cir. 2017).

19          The ALJ may consider at least the following factors when weighing the claimant’s

20   credibility: (1) his or her reputation for truthfulness; (2) inconsistencies either in the

21   claimant’s testimony or between the claimant’s testimony and his or her conduct; (3) his

22   or her daily activities; (4) his or her work record; and (5) testimony from physicians and

23   third parties concerning the nature, severity, and effect of the symptoms of which she

24   complains. Thomas, 278 F.3d at 958-59 (citing Light, 119 F.3d at 792). “If the ALJ’s



                                                  -13-
 1   credibility finding is supported by substantial evidence in the record, [the court] may

 2   not engage in second-guessing.” Id. at 959 (citing Morgan v. Apfel, 169 F.3d 595, 600

 3   (9th Cir. 1999)).

 4                 2. The ALJ provided Clear and Convincing Reasons Supported by
                      Substantial Evidence
 5

 6          Having carefully reviewed the record, the Court finds that the ALJ provided

 7   specific, clear and convincing reasons for discounting Plaintiff’s subjective complaints.9

8    The ALJ found that Plaintiff’s subjective complaints were not consistent with the

 9   evidence of record, routine care received for common ordinary medical problems, the

10   treatment she has received has been generally successful in controlling her symptoms,

11   and Plaintiff’s reasonably normal level of daily living and interaction. (AR 24-26).

12          Important to note, the ALJ did not entirely reject Plaintiff’s testimony concerning

13   her pain, symptoms, and level of limitation. Rather, the ALJ stated that “the claimant’s

14   alleged symptoms are not fully consistent with and supported by the evidence of

15   record.” (AR 26) (emphasis added).

16              After careful consideration of the evidence, the undersigned finds that
                the claimant’s medically determinable impairments could reasonably
17              be expected to cause the alleged symptoms; however, the claimant’s and
                his friends’ statements concerning the intensity, persistence and
18              limiting effects of these symptoms are not entirely consistent with the
                medical evidence and other evidence in the record for the reasons
19              explained in this decision.

20   (AR 23). Indeed, the ALJ took Plaintiff’s severe impairments and reported symptoms

21   into consideration “[b]y limiting the claimant to light work with postural and

22
     9 The ALJ did not make a finding of malingering in the decision. (AR 18-28). Thus, in
23
     discounting Plaintiff’s subjective complaints, the ALJ was required to articulate specific,
     clear and convincing reasons. See Benton, 331 F.3d at 1040; Brown-Hunter, 806 F.3d at
24
     489.


                                                -14-
 1   manipulative limitations as described [in the RFC], her substantiated physical

 2   impairments are fully accommodated.” (AR 24).

 3          First, although a lack of, or inconsistency with, objective medical evidence cannot

 4   be the sole reason for discounting a claimant’s testimony, it can be one of several factors

 5   used in evaluating subjective complaints. See Burch v. Barnhart, 400 F.3d 676, 681 (9th

 6   Cir. 2005) (“Although lack of medical evidence cannot form the sole basis for

 7   discounting pain testimony, it is a factor that the ALJ can consider in his credibility

8    analysis.”); Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001). The ALJ did a

 9   thorough review of Plaintiff’s medical records and found that they did not fully support

10   Plaintiff’s allegations. (AR 24). The ALJ discussed and cited to numerous medical

11   records with largely mild findings. The ALJ, in reviewing additional records in

12   evidence, noted that “the objective evidence does not corroborate the extent of the

13   claimant’s alleged pain.” (Id.). It was proper for the ALJ to consider these records in

14   her analysis.

15          The ALJ next noted that medical records “largely show routine care for common,

16   ordinary problems.” (AR 25). After making this observation, the ALJ discussed and

17   cited to numerous medical records of routine and conservative treatment – even noting

18   that records in evidence closest to Plaintiff’s alleged onset date related to an ingrown

19   toenail and a blood pressure check. (AR 25). “She did not seek treatment for her

20   allegedly disabling conditions until April 2014, when she began physical therapy.” (Id.

21   citations omitted). It was proper for the ALJ to cite to Plaintiff’s routine treatment in

22   discounting her testimony.10 See Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007)

23
     10
       The Court notes that Plaintiff’s receipt of two epidural injections in October 2013 and
24
     February 2014 do not qualify as conservative treatment. See Garrison v. Colvin, 759


                                                 -15-
 1   (finding that proof of “conservative treatment is sufficient to discount a claimant's

 2   testimony regarding severity of an impairment”); Meanel v. Apfel, 172 F.3d 1111, 1114

 3   (9th Cir. 1999) (finding that an ALJ can rely on a physician’s failure “to prescribe… any

 4   serious medical treatment for [a claimant’s] supposedly excruciating pain”).

 5          The ALJ also noted that Plaintiff’s “treatment has been generally successful in

 6   controlling her symptoms.” (AR 25). This reason is another proper basis for

 7   discounting Plaintiff’s subjective complaints. See Lindquist v. Colvin, 588 F. App’x 544,

8    547 (9th Cir. 2014) (ALJ properly discounted claimant’s testimony in part because

 9   symptoms were controlled).

10          Finally, the ALJ also found that Plaintiff’s “reported daily activity are inconsistent

11   with her alleged degree of impairment and further support the [RFC] . . .” (AR 25)

12   (noting household chores, tending to her personal care, living with others, spending

13   time with others socially, shopping, handling finances, crocheting and flying to

14   Chicago).11 An ALJ is permitted to consider daily living activities in her credibility

15   analysis. See 20 C.F.R. § 404.1529(c)(3) (daily activities are a relevant factor which will

16   be considered in evaluating symptoms); see also Bray v. Comm’r of Soc. Sec. Admin.,

17   554 F.3d 1219, 1227 (9th Cir. 2009) (“In reaching a credibility determination, an ALJ

18   may weigh inconsistencies between the claimant’s testimony and his or her conduct,

19   daily activities, and work record, among other factors”).

20
     F.3d 995, 1015 n.20 (9th Cir. 2014) (expressing “doubt that epidural steroid shots to the
21
     neck and lower back qualify as ‘conservative’ medical treatment”). These two injections,
     however, without more, do not change the fact that Plaintiff’s care was overall routine
22
     and conservative, as outlined by the ALJ.
     11 Plaintiff argues that the ALJ has misstated her testimony concerning the extent of her
23
     daily activities. However, the ALJ relied and cited to not only Plaintiff’s testimony at the
     hearing (AR 40-67), but also statements she made in her written function reports (AR
24
     179-87, 213-19 and 222-31).


                                                 -16-
 1          The ALJ also noted that “the claimant’s activities are reasonably normal and tend

 2   to show that she does have the ability to perform basic work functions. While activities

 3   of daily living do not prove the claimant’s ability to perform work activity, neither do

 4   they support her allegations of chronic pain and lack of ability to perform work activity.”

 5   (AR 26). Although Plaintiff takes issue with this, an ALJ is permitted to consider daily

 6   living activities in her credibility analysis. See Burch, 400 F.3d at 681. Daily activities

 7   may be considered to show that Plaintiff exaggerated her symptoms. See Valentine v.

8    Astrue, 574 F.3d 685, 694 (9th Cir. 2009) (ALJ properly recognized that daily activities

 9   “did not suggest [claimant] could return to his old job” but “did suggest that [claimant’s]

10   later claims about the severity of his limitations were exaggerated.”).

11          Based on these clear, convincing and specific reasons for partially rejecting

12   Plaintiff’s pain and limitations testimony and the substantial evidence to support her

13   determination, the Court concludes that the ALJ did not commit error in discounting

14   Plaintiff’s testimony.

15   IV.    CONCLUSION

16          For the reasons stated above, the decision of the Social Security Commissioner is

17   AFFIRMED, and the action is DISMISSED with prejudice. Judgment shall be entered

18   accordingly.

19

20   DATE: March 18, 2020

21
                                               /s/ Autumn D. Spaeth
22                                       THE HONORABLE AUTUMN D. SPAETH
                                         United States Magistrate Judge
23

24



                                                 -17-
